NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAR 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 QUN LI,                                            No. 14-70011

              Petitioner,                           Agency No. A087-827-766

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Qun Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Li’s voluntary return to China for which Li did not provide a compelling

reason. See id. at 1048; Loho v. Mukasey, 531 F.3d 1016, 1018-19 (9th Cir. 2008)

(voluntary return trips supported adverse credibility determination). In the

absence of credible testimony, Li ’s asylum and withholding of removal claims

fail. See Huang v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

      Finally, Li’s CAT claim fails because it is based on the same evidence the

agency found not credible, and Li does not point to any other evidence that

compels the conclusion it is more likely than not he would be tortured by or with

the consent or acquiescence of the government if returned to China. See Shrestha,

590 F.3d at 1048-49.

         PETITION FOR REVIEW DENIED.




                                         2                                     14-70011